            Case 2:18-cv-01679-RDP Document 74 Filed 04/30/19 Page 1 of 4                                 FILED
                                                                                                 2019 Apr-30 PM 12:26
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

D. BLAINE LEEDS, DDS and                         )
SMILEDIRECTCLUB, LLC,                            )
                                                 )
       Plaintiffs                                )
                                                 )
       v.                                        )
                                                 )
BOARD OF DENTAL EXAMINERS OF                     )
ALABAMA; ADOLPHUS M. JACKSON,                    )
DMD; T. GERALD WALKER, DMD;                      )       Civil Action No. 2:18-cv-01679-RDP
DOUGLAS BECKHAM, DMD; STEPHEN                    )
R. STRICKLIN, DMD; MARK R.                       )
MCILWAIN, DMD, MD; KEVIN M.                      )
SIMS, DMD, MS; SHERRY S.                         )
CAMPBELL, RDH, CDHC; individually                )
and in their official capacities as Members      )
of the Board of Dental Examiners of              )
Alabama,                                         )
                                                 )
       Defendants.                               )


               NOTICE OF PROTECTIVE CONDITIONAL CROSS-APPEAL

       Notice is hereby given that Plaintiffs Dr. D. Blaine Leeds, DDS, and SmileDirectClub,

LLC, conditionally cross-appeal, pursuant to Rule 4(a)(3) of the Federal Rules of Appellate

Procedure, to the United States Court of Appeals for the Eleventh Circuit from the Court’s April

2, 2019 Memorandum Opinion and Order (Docs. 57, 58), dismissing with prejudice Plaintiffs’

claims against the Board of Dental Examiners of Alabama (the “Board”) for lack of subject matter

jurisdiction and dismissing with prejudice all state-law claims against the individual Defendants

for lack of subject matter jurisdiction.

       For the reasons explained in Plaintiffs’ motion to dismiss Defendants’ appeal for lack of

jurisdiction, the Eleventh Circuit lacks jurisdiction over Defendants’ interlocutory appeal. See

Leeds, et al. v. Jackson, et al., No. 19-11502, Doc. 5 (11th Cir. Apr. 23, 2019). Even if the Eleventh


                                                  1
          Case 2:18-cv-01679-RDP Document 74 Filed 04/30/19 Page 2 of 4



Circuit has jurisdiction over this appeal under the collateral order doctrine, that jurisdiction does

not extend to the Court’s dismissal with prejudice of certain claims for lack of subject matter

jurisdiction. See Swint v. Chambers Cty. Comm’n, 514 U.S. 35, 50–51 (1995) (holding that court’s

interlocutory jurisdiction to review denial of qualified immunity did not extend to review of

“unrelated question[s]”).

       Furthermore, this Court properly exercised jurisdiction to vacate its order dismissing with

prejudice Plaintiffs’ claims against the Board and dismissing with prejudice the state-law claims

against the individual Defendants and to substitute an order dismissing those claims without

prejudice (Docs. 69, 70). See, e.g., Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341

F.3d 1292, 1309 (11th Cir. 2003) (“[A]n interlocutory appeal does not completely divest the

district court of jurisdiction. The district court has authority to proceed forward with portions of

the case not related to the claims on appeal.” (citation and internal quotation marks omitted));

Mahone v. Ray, 326 F.3d 1176, 1179–81 (11th Cir. 2003) (similar).

       This notice of protective conditional cross-appeal is given solely as a precaution for the

purpose of preserving Plaintiffs’ rights in the event the Eleventh Circuit holds otherwise—i.e., that

it has jurisdiction over this interlocutory appeal under the collateral order doctrine, that Plaintiffs

are required to cross-appeal this Court’s order dismissing with prejudice Plaintiffs’ claims against

the Board and dismissing with prejudice the state-law claims against the individual Defendants,

and that the Court lacked jurisdiction to vacate and substitute its original order (Doc. 58) with a

new order (Doc. 70).

       Respectfully submitted this 30th day of April, 2019.



                                                                 s/ Matthew H. Lembke
                                                                  Matthew H. Lembke


                                                  2
         Case 2:18-cv-01679-RDP Document 74 Filed 04/30/19 Page 3 of 4




Counsel for Plaintiffs


Matthew H. Lembke
David G. Hymer
Michael R. Pennington
J. Bradley Robertson
Hillary C. Campbell
BRADLEY ARANT BOULT CUMMINGS LLP
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Phone: (205) 521-8000
Facsimile: (205) 521-8800
mlembke@bradley.com
dhymer@bradley.com
mpennington@bradley.com
brobertson@bradley.com
hcampbell@bradley.com




                                       3
            Case 2:18-cv-01679-RDP Document 74 Filed 04/30/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE
          I hereby certify that on April 30, 2019, I caused a true and correct copy of the foregoing

Notice of Protective Conditional Cross-Appeal to be filed electronically with the Clerk of Court

using the CM/ECF system, which will send electronic notification of such filing to all counsel of

record.



                                                               s/ Matthew H. Lembke
                                                          One of the Attorneys for Plaintiffs




                                                  4
